Case 1:19-cv-00149-TSK Document 15 Filed 12/30/19 Page 1 of 1 PageID #: 101



                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                             CLARKSBURG

WEST VIRGINIA HIGHLANDS
CONSERVANCY, OHIO VALLEY
ENVIRONMENTAL COALITION and
SIERRA CLUB,

          Plaintiffs,

     v.                                   Civil Action No. 1:19cv149
                                               (Judge Kleeh)

DANA MINING COMPANY, LLC,

          Defendant.


                                  ORDER

     On December 27, 2019, Defendant filed a Response to Court

Regarding Dismissal [Dkt. No. 14] pursuant to the Court’s Order of

December 18, 2019.    For reasons appearing to the Court, the Court

ORDERS counsel for Defendant to file any motion for litigation

costs, including attorney’s fees, by January 17, 2020.

     It is so ORDERED.

     The Court DIRECTS the Clerk to transmit copies of this order

to counsel of record.

     DATED: December 30, 2019

                                          /s/ Thomas S. Kleeh
                                          THOMAS S. KLEEH
                                          UNITED STATES DISTRICT JUDGE
